          Case 4:19-cr-00251-BSM Document 2 Filed 06/05/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS

UNITED STATES OF AMERICA                              )
                                                      )      No. 4: 19CR00~51      ~71"'
                                                      )
 v.                                                   )
                                                      ) 21 U.S.C. § 841(a)(l), (b)(l)(B), 846
                                                      )
                                                      )
JACKIE DEWAYNE FIELDS                                 )
DANNY JOE FIELDS                                      )
GERMAN OMAR ORTEGA                                    )


                                         INDICTMENT


       THE GRAND JURY CHARGES THAT:

                                            COUNT 1

       On or about March 29, 2019, in the Eastern District of Arkansas, the defendants,

                                 JACKIE DEWAYNE FIELDS,
                                  DANNY JOE FIELDS, and
                                  GERMAN OMAR ORTEGA

voluntarily and intentionally conspired with each other and other persons known and unknown to

the grand jury, to knowingly and intentionally possess with intent to distribute and distribute at

least 50, but less than 500 grams of a mixture and substance containing a detectible amount of

methamphetamine, a Schedule II controlled substance, in violation of Title 21, United States

Code, Sections 841(a)(l) and 841(b)(l)(B).

       All in violation of Title 21, United States Code, Section 846.




                                                 1
           Case 4:19-cr-00251-BSM Document 2 Filed 06/05/19 Page 2 of 2



                               FORFEITURE ALLEGATION 1

       Upon conviction of Count 1, of this Indictment, the defendants shall forfeit to the United

States, under Title 21, United States Code, Section 853(a)(l), all property constituting, or derived

from, any proceeds the person obtained, directly or indirectly, as a result of the offense.



                               FORFEITURE ALLEGATION 2

       Upon conviction of Count 1, of this Indictment, the defendants shall forfeit to the United

States, under Title 21, United States Code, Section 853(a)(2), all of the person's property used or

intended to be used, in any manner or part, to commit, or to facilitate the commission of the

offense.



                    [END OF TEXT SIGNATURE PAGE TO FOLLOW]




                                                 2
